Exhibit 99.1News Release Contact:Mac McConnell Senior Vice President, Finance 713-996-4700 www.dxpe.com DXP ENTERPRISES ANNOUNCES THIRD QUARTER RESULTS SALES INCREASE 75.1% - NET INCOME INCREASES 56.9% Houston, TX, October 29, 2008 DXP Enterprises, Inc. (NASDAQ: DXPE) today announced net income of $7,026,000 for the third quarter ended September 30, 2008, with diluted earnings per share of $.51 compared to net income of $4,477,000 and diluted earnings per share of $.33 for the third quarter of 2007.Sales increased 75.1% to $186.9 million from $106.8 million for the third quarter of last year.Excluding third quarter 2008 sales of $65.7 million from businesses acquired in 2007 and 2008, sales for the 2008 third quarter increased 13.5% from the 2007 third quarter. Net income for the nine months ended September 30, 2008 was $18,838,000, with diluted earnings per share of $1.38 compared to net income of $11,621,000 and diluted earnings per share of $0.93 for the first nine months of 2007.Sales increased 97.0% to $543.2 million from $275.7 million for the first nine months of 2007. Excluding the first nine months 2008 sales of $215.4 million from businesses acquired in 2007 and 2008, sales for the first nine months 2008 increased 18.9% from the 2007 first nine months. David R.
